Citation Nr: 0427819	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-20447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for major 
depression.

2.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from October 1978 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claims for a rating 
higher than 30 percent for his major depression and for 
service connection for a personality disorder.  Jurisdiction 
over this case was subsequently transferred to the VARO in 
Pittsburgh, Pennsylvania, and that office forwarded the 
appeal to the Board.

Unfortunately, for the reasons explained below, both claims 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In his July 2003 Substantive Appeal (VA Form 9), the veteran 
indicated that he wanted to appeal all of the issues listed 
in the October 2002 statement of the case (SOC) (both of the 
issues of this appeal).  He also indicated that he wanted a 
hearing before a Veterans Law Judge (VLJ) of the Board at the 
RO, a proceeding frequently referred to as a travel Board 
hearing.  He subsequently clarified in August 2003 
correspondence that he wanted a videoconference hearing with 
a VLJ of the Board.  Although the veteran had a February 2004 
hearing before a RO Hearing Officer as to both issues on 
appeal, he is also entitled to a Board hearing on these 
issues.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2003).  
Indeed, the Hearing Officer noted on page 2 of the RO hearing 
transcript that the veteran had requested a videoconference 
hearing with the Board.  However, there is no indication in 
the claims file that such a hearing was held or that the 
veteran withdrew his request for a videoconference hearing.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

Schedule the veteran for a 
videoconference hearing as soon as 
possible.  Notify him of the date, time 
and location of his hearing, and put a 
copy of this letter in his claims file.  
If, for whatever reason, he decides that 
he no longer wants this type of hearing 
(or any other type of hearing before the 
Board), then he should indicate this in 
writing and it, too, should be documented 
in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


